DETAILED ACTION
	This action is responsive to 02/10/2021.
	Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 10,964,761 B2), hereinafter Lee.
Regarding claim 1, Lee discloses a display device including a notch portion of a non-emission region (a display panel 10 having a notch portion NO-see figs. 1-3), the display device comprising: a plurality of pixels (a plurality of pixels P-see fig. 1 and [col. 4, ll. 23-28]); a plurality of scan lines connected to the plurality of pixels (gate lines G1-Gn (see fig. 1 and [col. 4, ll. 29-38]); and a load adjusting portion connected to the scan lines on both sides of the notch portion and adjacent to an upper end portion of the notch portion (load compensation portions DCA1, DCA2, and DCA3-see fig. 3 and [col. 7, ll. 39-45]), wherein the load adjusting portion includes: a load adjusting wiring connected to the scan lines on both sides of the notch portion (each of GD3 or GD4 is herein equated to claimed load adjusting wiring-see, for example, figs. 3 and 7-8B); a first load adjusting electrode in a different layer from the load adjusting wiring and overlapping the load adjusting wiring (see figs. 7-8B, wherein ACT5, ACT6, and ACT7 are herein collectively equated to the claimed first load adjusting electrode); and a second load adjusting electrode in a different layer from the load adjusting wiring and the first load adjusting electrode and overlapping the load adjusting wiring (see figs. 7-8B, wherein power supply electrode VDLb (overlapping both GD3 and GD4), is herein equated to claimed second load adjusting electrode).
Regarding claim 2, Lee discloses , wherein the load adjusting portion is adjacent to a lower end portion of the notch portion (see fig. 3, GD3 and GD4).
Regarding claim 3, Lee discloses wherein the scan line and the load adjusting wiring extend in a first direction (see, for example, fig. 3, wherein gate lines (G3a, G3b) extend in the same direction as GD3 and GD4), the first load adjusting electrode extends in a second direction crossing the first direction (see, for example, fig. 7, wherein ACT5, ACT6, and ACT7 extend in a second direction crossing extension direction of GD3 and GD4), and the second load adjusting electrode is entirely on the load adjusting portion (as shown in fig. 7, VDLb covers the load compensation portion DCA3).
Regarding claim 4, Lee discloses further comprising: a first insulating layer between the first load adjusting electrode and the load adjusting wiring (first dielectric layer INT1 and gate insulating layer (GI) are both disposed between ACT5-ACT7 and GD3-GD4 as shown in figs. 8A-8B); and a second insulating layer between the second load adjusting electrode and the load adjusting wiring (second dielectric layer INT2-see figs. 8A-8B), wherein the first load adjusting electrode is below the load adjusting wiring, and the second load adjusting electrode is on the load adjusting wiring (see figs. 8A-8B).
Regarding claim 5, Lee discloses wherein a number of the pixels connected to the scan lines on both sides of the notch portion is smaller than a number of the pixels connected to the scan lines on the remaining region except for both sides of the notch portion (see figs. 1-4, also [col. 2, ll. 7-13], and [col. 7, ll. 26-38]).  
Regarding claim 22, Lee discloses a display device including a notch portion of a non-emission region (a display panel 10 having a notch portion NO-see figs. 1-3), comprising: a plurality of pixels (a plurality of pixels P-see fig. 1 and [col. 4, ll. 23-28]); a plurality of scan lines connected to the plurality of pixels (gate lines G1-Gn (see fig. 1 and [col. 4, ll. 29-38]); and a load adjusting portion connected to scan lines on both sides of the notch portion (load compensation portion DCA3-see fig. 3 and [col. 7, ll. 39-45]), wherein the load adjusting portion includes: a load adjusting wiring connected to the scan lines on both sides of the notch portion (each of GD3 or GD4 is herein equated to claimed load adjusting wiring-see, for example, figs. 3 and 7-8B); a first load adjusting electrode under the load adjusting wiring and overlapping the load adjusting wiring (see figs. 7-8B, wherein ACT5, ACT6, and ACT7 are herein collectively equated to the claimed first load adjusting electrode); a first insulating layer between the load adjusting wiring and the first load adjusting electrode (first dielectric layer INT1 and gate insulating layer (GI) are both disposed between ACT5-ACT7 and GD3-GD4 as shown in figs. 8A-8B); a second load adjusting electrode on the load adjusting wiring and overlapping the load adjusting wiring (see figs. 7-8B, wherein power supply electrode VDLb (overlapping both GD3 and GD4), is herein equated to claimed second load adjusting electrode); and a second insulating layer between the load adjusting wiring and the second load adjusting electrode (second dielectric layer INT2-see figs. 8A-8B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. (US Patent 10,636,859 B2), hereinafter Park.
Regarding claim 6, Lee discloses further comprising: a plurality of signal lines connected to the plurality of pixels (scan lines, voltage signal lines, and data lines-see fig. 1); and load connection wiring connecting the scan line and the load adjusting portion (as shown in, for example, fig. 3, scan lines on either side of the notch portion (i.e., G3a, G3b, G4a, and G4b) are connected to each other respectively by the dummy gate lines (GD3 and GD4) disposed in the third compensation portion DCA3).
Lee does not appear to expressly disclose a connection wiring portion along an edge of the notch portion to connect the signal line at the left of the notch portion and the signal line at the right of the notch portion, and the load connection wiring is adjacent to the connection wiring portion.
Park, in for example, figs. 9-11, illustrates a plurality of scan line connection parts (ES) and a plurality of emission control line connection parts (EE) respectively connecting scan lines and emission control lines on either side of a notch provide between a second and a third display region (A2, A3), the connection lines disposed adjacent to each other as shown in figs. 9-11.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the invention of Lee by providing connection wiring portions for connecting signal lines (e.g., scan and emission control lines) on either side of the notched portion, as taught by Park, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 16, Park is further relied upon to teach further comprising a light emission control line (emission control lines E1i-see figs. 3-4), a bypass control line (scan signal line S1i connected to gate of bypass transistor (T7) is herein equated to the claimed bypass control line), and an initialization control line connected to the plurality of pixels (scan signal line S1i-1 connected to gate of initialization transistor (T4) is herein equated to claimed initialization control line-see fig. 4), wherein the scan line includes a first scan line and a second scan line, and the load adjusting portion is connected to the first scan line or the second scan line (see figs. 8-11).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park as in claim 16 above, and further in view Xiong et al. (US Patent 10,741,124 B2), hereinafter Xiong.
Regarding claim 18, Lee discloses wherein each of the plurality of pixels includes: a light emitting diode (LED) connected between a driving voltage line configured to receive a driving voltage and a common voltage line configured to receive a common voltage (see fig. 1, wherein each pixel P includes a light emitting diode (LED) connected between Vdd (driving voltage line) and Vss (common voltage line); a driving transistor connected between the driving voltage line and the light emitting diode (LED) (driving transistor DT-see fig. 1).
Lee does not appear to expressly disclose a second transistor connected between a first electrode of the driving transistor connected to the driving voltage line and a data line configured to receive a data voltage; a third transistor connected between a second electrode of the driving transistor connected to the light emitting diode (LED) and a gate electrode of the driving transistor; and a fourth transistor connected between a gate electrode of the driving transistor and a first initialization voltage line configured to receive a first initialization voltage.
Park is further relied upon to teach a second transistor connected between a first electrode of the driving transistor connected to the driving voltage line and a data line configured to receive a data voltage (second transistor T2-see fig. 4); a third transistor connected between a second electrode of the driving transistor connected to the light emitting diode (LED) and a gate electrode of the driving transistor (third transistor T3-see fig. 4); and a fourth transistor connected between a gate electrode of the driving transistor and a first initialization voltage line configured to receive a first initialization voltage (fourth transistor T4-see fig. 4 and [col. 18, ll. 17-18]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the invention of Lee by replacing the pixel structure of Lee with any known pixel structure having a desired number of transistors, such as the pixel structure of Park, as a simple substitution of one known element for another to obtain predictable results.
Lee discloses that a semiconductor layer A of each transistor may be formed using polycrystalline silicon crystallized from an amorphous silicon layer or, in some embodiments, the semiconductor layer A may be made of a metal oxide (ZnO, InZnO, InGaZnO, and ZnSnO)-(see [col. 10, ll. 15-21]).
However, Lee does not appear to expressly disclose that the driving transistor and the second transistor include a polycrystalline semiconductor, and the third transistor and the fourth transistor include an oxide semiconductor.
Xiong, in for example, fig. 15 with description in [col. 9, ll. 7-12], teaches semiconductor layers 21 and 22 respectively of transistors M6 and M3 that are located on different layers and include different materials, for example, the semiconductor layer 21 is made of low temperature poly-silicon, and the semiconductor layer 22 is made of a metal oxide.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Xiong with the inventions of Lee and Park by using different materials for the different transistors in the pixel circuit, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 19, Park is further relied upon to teach wherein the gate electrode of the second transistor is connected to the first scan line (see fig. 4-gate of second transistor T2 is connected to first scan line S1i), the gate electrode of the third transistor is connected to the second scan line (gate of T3 is connected to S1i), and the gate electrode of the fourth transistor is connected to the initialization control line (gate of T4 is connected to S1i-1 as shown in fig. 4).
Regarding claim 20, Park is further relied upon to teach wherein each of the plurality of pixels further includes: a fifth transistor connected between the driving voltage line and the driving transistor (fifth transistor T5-see fig. 4); and a seventh transistor connected between the light emitting diode (LED) and a second initialization voltage line to which a second initialization voltage is applied (seventh transistor T7-see fig. 4), wherein the gate electrode of the fifth transistor is connected to the light emission control line (i.e., gate of T5 is connected to E1i-see fig. 5), and the gate electrode of the seventh transistor is connected to the bypass control line (i.e., gate of T7 is connected to S1i-1-see fig. 4).  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang et al. (US Patent 10,854,124 B2), hereinafter Yang.
Regarding claim 21, Lee does not appear to expressly disclose further comprising at least one of a camera, a proximity sensor, an illuminance sensor, a gesture sensor, a motion sensor, a fingerprint sensor, or a biological sensor, or a combination thereof, positioned at the notch portion.
Yang is relied upon further comprising at least one of a camera, a proximity sensor, an illuminance sensor, a gesture sensor, a motion sensor, a fingerprint sensor, or a biological sensor, or a combination thereof, positioned at the notch portion (see fig. 1 with description in [col. 3, ll. Which teaches providing a hollow area TH in a display panel to arrange other components of a display device, such as a camera, an earpiece, a light sensor and the like).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yang with the invention of Lee by positioning an optical component or a combination thereof in the notch portion of the display panel, as taught by Yang, which constitutes combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 7-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 recites the limitations “wherein the connection wiring portion includes a first connection wire, a second connection wire, a third connection wire, and a fourth connection wire in different layers, the first connection wire and the second connection wire, which are in adjacent layers, do not overlap each other on a cross-section, and the third connection wire and the fourth connection wire, which are in the adjacent layers, do not overlap each other on a cross-section.” None of the references of record teaches or suggests these limitations. Claims 8-10 depend from and further limit claim 7, and are therefore equally indicated as allowable.
Claim 11 recites the limitations “further comprising a polycrystalline semiconductor layer, a first gate conductive layer, a second gate conductive layer, an oxide semiconductor layer, a third gate conductive layer, a first data conductive layer, and a second data conductive layer, which are sequentially formed, and the load connection wiring is in the second data conductive layer.” None of the references of record teaches all the aforementioned layers sequentially formed with a load connection wiring disposed in the second data conductive layer. Claims 12-15 depend from and further limit claim 11, and are therefore equally indicated as allowable.
Similarly, the limitations recited in claim 17 are not taught by the references of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Na et al. (US Patent 11,004,926 B2)-see figs. 1-5.
Yang et al. (US Pub. 2020/0319519)-see figs. 1-4.
Lim (10,748,978 B2)-see figs. 1-6
Li et al. (US Patent 10,559,253 B1)-see figs. 1-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627